FRANK J. COLEMAN, District Judge.
These are two libels for the forfeiture of an automobile truck and of certain eases of whisky and hogsheads of ale, brought solely under section 3450 of the Revised Statutes (26 USCA §§ 1181, 1182) on the ground that there was a fraudulent evasion of taxes. There is not a scintilla of evidence that the taxes on the whisky and ale were unpaid, nor that the containers did not have such revenue stamps upon them as might have been required by law. There is no evidence whatever as to whether there were any stamps on the containers or not. Under these cdreumstanees, mere illegal possession is not sufficient upon which to found an inference of evasion of taxes. A verdict must therefore be directed for claimant as to the automobile truck.
As to the eases of whisky and hogsheads of ale, while the government has not made out a cause of action, it has filed exceptive allegations challenging the right of the claimant to the goods. The claimant has adduced no evidence of either ownership or right to possession. The possession of the persons from whom the liquor was seized was presumptively unlawful, and there is nothing in the record which would justify my directing a verdict awarding the liquor to this claimant. As to the liquor, therefore, I direct a verdict for the government.
Settle order on notice